Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
Amendment of Claims 20 and 24 are acknowledged.
New Claim 28 is acknowledged.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 to 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 20, 24 and 28:
The Claim limitation “a mounting portion configured to be releasably attached to a motor-driven slideable mount of a robotic surgical system, wherein said mounting portion comprises an alignment interface configured to be releasably attached to the motor-driven slideable mount", indicating that both the mounting portion and the alignment interface are somehow configured to perform a function but no structure at all is given to such configuration,  has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the Applicant indicates that the structure presented on Figure 5, paragraph 59 disclose the claimed feature, but at the same time seems to argue that the claims as written provide enough structure to perform the function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 to 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach (US 2015/0272575) in view of Burbank (US 2011/0118778).
Regarding Claims 20 to 27:
Leimbach discloses a surgical stapling instrument, comprising: a housing, comprising: a motor-driven rotary element configured to deliver a rotary motion; and a mounting portion configured to be releasably attached to a robotic surgical system (paragraph 176, Figure 2, interchangeable shaft assembly 200 can be attached to a handle or to a robotic system, the housing will be considered to house the robotic system and include proximal nozzle 201 that releasably attach to the robotic system or to handle, while shaft assembly 200 is attached to the robotic system it is actuated by one drive system that would include an electric motor with a shaft); 
a shaft extending from said housing (Figure 2, including 260, 270 and 272); 
an end effector, comprising: a first jaw; a second jaw rotatable relative to said first jaw between an open position and a closed position (Figure 2, end effector 300, with jaws 302 and second rotatable anvil 306 configured to deform staples); and a staple cartridge comprising staples removably stored therein (Figure 2, staple cartridge 304 removably inserted into the end effector); 
a closure member comprising a first cam configured to engage said first jaw and a second cam configured to engage said second jaw, wherein said closure member is driveable by the rotary motion of said motor-driven rotary element to close said second jaw (Figures 8, 64 and 65, closure member would be closure tube 260 and distal end of knife bar include two not numbered cam surfaces that slide in channels of each jaw) and; 
Leimbach also teaches that the housing is releasably attached to the interchangeable shaft assembly by a slideable mount with an alignment interface (Figure 3, Paragraph 198, dovetail slots 702 receive tapered attachment portions 244 that slide inside; Paragraph 202, Hooks 252 slide over pin 37; male contacts 4011a-f swipe or slide onto female contacts 4001a-f. All these elements qualify as slideable mounts with an alignment interface).
Leimbach on paragraphs 176, 236, 282 and 573 indicates that the interchangeable shaft assemblies can be used with a housing that comprises a handle configured to be grasped (Figure 2, interchangeable shaft assembly 200 and housing 12 with handle 14) and also the interchangeable shaft assemblies disclosed herein may also be effectively employed in connection with robotically-controlled surgical systems. Thus, the term "housing" may also encompass a housing or similar portion of a robotic system that houses or otherwise operably supports at least one drive system that is configured to generate and apply at least one control motion which could be used to actuate the interchangeable shaft assemblies.
Leimbach discloses that the mounting portion can be releasably attached to a robotic surgical system, indicating that the interchangeable shaft assembly can be attached to a handle or to a robot (Paragraph 176)  using the same slideable mounts with an alignment interface and since in general the robotic surgical systems include electric motors and the interchangeable shaft assemblies are connected to the housing that includes the handle by the above mentioned slideable mounts with an alignment interface it can be considered a motor-driven slideable mount of a robotic surgical system.
Leimbach does not disclose a manually-driven actuator configured to be operated to open said second jaw without the rotary motion from said motor-driven rotary element and without having to de-couple said housing from the robotic surgical system.
Burbank teaches a similar robotic stapler system with a redundant closing mechanism (Figure 12) that include a robotic tool manipulator 196, including a drive motor 198 to open and close an end effector and also a proximal tool chassis 182 releasably mountable to the manipulator; a drive motor coupled with the proximal tool chassis 182 and disposed adjacent the tool chassis that can be used manually instead of the robotic manipulator with another electric motor 184, wherein the maximum clamping force of the movable jaw provided by the motor 184 is larger than the maximum clamping force provided by the motor 198. Also, note that Burbank teaches that the robotic tool manipulator 196 and the proximal tool chassis 182 can be simultaneously connected to the end effector, operating simultaneously or not.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Leimbach the teachings of Burbank and include a redundant closing mechanism that uses an additional electric motor to manually open and close the jaws if additional power is needed without having to decouple from the robotic surgical system.

Response to Arguments
The Applicant did not present any new argument in response to the Advisory action posted on 04/01/2022, so the Examiner is again responding to the arguments presented for the Advisory action.
Applicant’s arguments with respect to the rejection of the claims have been considered but are moot because the new ground of rejection Leimbach (US 2015/0272575) in view of Burbank (US 2011/0118778); Burbank teaches the claimed manually-driven actuator configured to be operated to open said second jaw without the rotary motion from said motor-driven rotary element and without having to de-couple said housing from the robotic surgical system by means of a redundant closing mechanism with an additional motor.
Regarding the rejection 112(b) of Claims 20 and 24, the Applicant indicates that the structure presented on Figure 5, paragraph 59 disclose the claimed feature. But the Examiner notes that the claims as written read "a mounting portion configured to be releasably attached to a motor-driven slideable mount of a robotic surgical system, wherein said mounting portion comprises an alignment interface configured to be releasably attached to the motor-driven slideable mount", indicating that both the mounting portion and the alignment interface are somehow configured to perform a function but no structure at all is given to such configuration.
The Examiner is not clear if the Applicant wants the Claims interpreted under 112(f) and consider the subject matter of Figure 5 and paragraph 59 as the claimed structure so the claims would still be rejected under 112(b). The limitations of the claims were still rejected with art, not with a structure similar at all to Figure 5 but that structure is not discussed in the claim as written, 
The Applicant in the arguments is making reference to actuator 1314, discussed extensively in paragraphs 105 to 114, Figures 12 to 14C; such feature was discussed on the parent Application 15/237715 and included on Claims 1 and 10 of patent 10500000. Note also that the operability of such actuator is not related to the housing being attached or not to the robotic system but surely can be operated without needing to separate the housing from the robotic system. Providing some structure to the claimed actuator would surely overcome the references on the record but could result on a double patenting issue with the mentioned patent 10500000.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731